50 N.J. 265 (1967)
234 A.2d 232
SIDNEY H. JOFFE, PLAINTIFF-RESPONDENT,
v.
GUSSIE JOFFE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 25, 1967.
Decided October 9, 1967.
*267 Mr. Thomas W. Dunn argued the cause for appellant (Mr. Walter H. Jones, attorney.)
Mr. J. Mortimer Rubenstein argued the cause for respondent.
PER CURIAM:
The judgment is affirmed for the reasons expressed in the opinion of the Appellate Division, supra.
For affirmance  Chief Justice WEINTRAUB and JUSTICES JACOBS, FRANCIS, PROCTOR, SCHETTINO and HANEMAN  6.
For reversal  None.